
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3662
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 6 Nichols Street in Westminster,
		  Massachusetts, as the Lieutenant Ryan Patrick Jones Post Office
		  Building.
	
	
		1.Short titleThis Act may be cited as the
			 Lieutenant Ryan Patrick Jones Post
			 Office Designation Act.
		2.FindingsCongress finds the following:
			(1)First Lieutenant Ryan Patrick Jones
			 volunteered to serve the United States in the Army.
			(2)Lieutenant Jones earned his rank, the Army
			 Achievement Medal, the Purple Heart, the Bronze Star, the Iraqi Freedom Medal,
			 the Combat Action Badge, and the War on Terrorism Badge through his dedication
			 to the highest ideals of the United States.
			(3)Lieutenant Jones chose from a young age to
			 generously volunteer his talents to his community, and was recognized with
			 academic, social, and athletic leadership positions throughout his life.
			(4)Lieutenant Jones committed himself to
			 excellence in all aspects of his life, including earning a Bachelor of Science
			 degree, with honors, in civil and environmental engineering.
			(5)While earning his engineering degree at
			 Worcester Polytechnic Institute, Lieutenant Jones was awarded a Reserve
			 Officers’ Training Corps scholarship.
			(6)Lieutenant Jones faithfully and expertly
			 led his fellow soldiers as a platoon leader in the Army’s First Infantry
			 Division while deployed to Iraq in 2007.
			(7)Lieutenant Jones made the ultimate
			 sacrifice for the United States on May 2, 2007, when he was killed in action by
			 an improvised explosive device set by the enemy.
			(8)Lieutenant Jones’ life of service, courage,
			 and honor was made possible by his dedicated parents, Mr. Kevin Jones and Mrs.
			 Elaine Jones, who reside in Westminster, Massachusetts.
			(9)Mr. and Mrs. Jones organized the shipment
			 of supplies to soldiers serving alongside their son, thereby supporting the
			 morale of the members of the Armed Forces.
			(10)Before entering combat, Lieutenant Jones
			 made arrangements to ensure that his life insurance policy proceeds would
			 become a scholarship fund to benefit others, a request that Mr. and Mrs. Jones
			 fulfilled.
			(11)Lieutenant Jones is remembered by his
			 family, his friends, and the people of the United States as a role model for
			 his fellow citizens to emulate.
			(12)Lieutenant Jones’ spirit of generosity has
			 been commemorated by organizations ranging from the Commonwealth of
			 Massachusetts to the Boston Celtics.
			(13)It is fitting that the life of Lieutenant
			 Jones should be further memorialized for future generations by naming the post
			 office in Westminster, Massachusetts, in his honor.
			3.Lieutenant Ryan Patrick Jones Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 6 Nichols Street in Westminster, Massachusetts, shall be
			 known and designated as the Lieutenant Ryan Patrick Jones Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Lieutenant
			 Ryan Patrick Jones Post Office Building.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
